Broyles, C. J.,
concurring specially. I concur in the judgment of affirmance, but do not think that the assignment of error upon the direction of the verdict, to wit, that such direction was "contrary to law,” and "that the evidence demanded a verdict in favor of the plaintiff, the undisputed evidence disclosing that the plaintiff was entitled to a judgment for the stock in controversy or its value,” is sufficient to present the question whether the direction of the verdict was error. See Gailliard v. Johnston, 161 Ga. 17 (129 S. E. 434); Hightower v. Hightower, 159 Ga. 769 *460(9) (137 S. E. 103); Hamilton National Bank v. Robertson, 177 Ga. 734 (3) (171 S. E. 393). Furthermore, “where a case has been tried by a jury and a verdict rendered therein, and the losing party desires to test the sufficiency of the evidence to support the verdict, a motion for a new trial is indispensable” (Mackin v. Blalock, 133 Ga. 550 (4), 66 S. E. 365, 134 Am. St. R. 330); Hamilton Bank v. Robertson, supra, and “the sufficiency of the evidence to sustain a verdict will not be considered by this court upon a direct bill of exceptions. The question must be made and passed upon in the court below, by a motion for a new trial.” Bacon v. Jones, 117 Ga. 497 (3) (43 S. E. 689), Mobley v. Ellis, 37 Gd. App. 683 (141 S. E. 331). Hamilton Bank v. Robertson, supra.